--------------------------------------------------------------------------------

Exhibit 10.7
 
AMENDED AND RESTATED SALT AND SURFACE LEASE
 
Effective as of January 1, 2014


by and between Lessors:


ISLAND PARTNERSHIP, L.L.C.
JMB COTE BLANCHE, L.L.C., and
CFB, LLC


and Lessee:


CAREY SALT COMPANY



--------------------------------------------------------------------------------

AMENDED AND RESTATED SALT AND SURFACE LEASE
TABLE OF CONTENTS
 
 
PAGE
NO.
 
 
Section 1 – Grant of Lease
2
Section 2 – Lessee’s Surface Rights
3
Section 3 – Lessors’ Right to Use Surface
5
Section 4 – Future Oil, Gas and Mineral Leases
6
Section 5 – Salt Mining Limitations
6
Section 6 – No Pressurized Gas Storage; 115 Acre Tract
6
Section 7 – Shell Oil Lease
8
Section 8 – Surveying and Mapping
8
Section 9 – Royalty
9
Section 10 – Royalty Review
9
Section 11 – Term of the Lease
10
Section 12 – Extension of Lease
11
Section 14 – Payment of Taxes by Lessee
11
Section 15 – Copies of Severance Tax Reports
12
Section 16 – Minimum Salt Hoisted
12
Section 17 – Additional Taxes Paid by Lessee
12
Section 18 – Payment of Royalties
13
Section 19 – Good Faith Royalty Payment
13
Section 20 – Records of Salt Shipped
13
Section 21 – Lessor Right of Entry, Inspection and Visitation
14
Section 22 – Private Roads
14
Section 23 – Termination of Lease; Lessor Option to Purchase
14
Section 24 – Indemnity; Insurance
15
Section 25 – Right of First Refusal
16
Section 26 – Assignment or Sublease
17
Section 28 – Division of Ownership
17

i

--------------------------------------------------------------------------------

 
PAGE
NO.
 
Section 29 – Warranty of Title and Peaceable Possession
17
Section 30 – Reduction for Partial Interest
18
Section 31 – Compliance Subject to Law
18
Section 32 – Brine Operations; Royalty; Use of Cavity
18
Section 33 – Notice of Default; Opportunity to Cure
19
Section 34 – Force Majeure
19
Section 35 – Title Opinions
20
Section 36 – Surveys
20
Section 37 – Protection of Oak Trees
20
Section 38 – Notice
20
Section 39 – Binding Effect
22
Section 40 – Counterparts
22
Section 41 – Leasehold Mortgage Provisions
22
Section 42 – Organization and Authority of Signing Parties
25
Section 43 – Lessor’s Estoppel
26
Section 44 – Recordation
27
Exhibit A
 
Exhibit B
33

ii

--------------------------------------------------------------------------------

AMENDED AND RESTATED SALT AND SURFACE LEASE


THIS AMENDED AND RESTATED SALT AND SURFACE LEASE is made and entered into as of
January 1, 2014, (the “Effective Date”) by and between


ISLAND PARTNERSHIP, L.L.C. (TIN: XX-XXX7477), a Louisiana limited liability
company whose Articles of Organization were recorded October 24, 2000, domiciled
in Jefferson Parish, Louisiana, appearing herein through and being represented
by Rader Jackson, Robert P. McCay and Caroline Senter, being all of the Members
of the Management Committee of Island Partnership, L.L.C., duly authorized
pursuant to the terms and provisions of Island Partnership, L.L.C. Operating
Agreement;


JMB COTE BLANCHE, L.L.C. (TIN: XX-XXX6126), a Louisiana limited liability
company, domiciled in Franklin, St. Mary Parish, Louisiana, appearing herein
through and being represented by Glenn J. Vice, its President, duly authorized;
and


CFB, LLC (TIN: XX-XXX5049), a Louisiana limited liability company, domiciled in
East Baton Rouge Parish, Louisiana, appearing herein through and being
represented by its sole manager, JPMorgan Chase Bank, N.A., in its capacity as
Trustee of the Caroline F. Baker Trust No. 1, said bank appearing herein through
and being represented by Michael G. Redin, Executive Director, duly authorized;


(hereinafter collectively referred to as “LESSOR” or “LESSORS”),


AND

CAREY SALT COMPANY (TIN: XX-XXX3048), a Delaware corporation, authorized to do
and doing business in the State of Louisiana, appearing herein through and being
represented by Joseph P. Havasi, its Director, Natural Resources, duly
authorized,


(hereinafter referred to as “LESSEE”)


(1)

--------------------------------------------------------------------------------

WITNESSETH:


WHEREAS, John Taylor Caffrey, individually and as Agent and Attorney in Fact and
The J.M. Burguieres Company, Ltd., a Louisiana corporation, and Lessee entered
into a Salt and Surface Lease dated June 21, 1961 and recorded in Conveyance
Book 11-U under Entry No. 111822 of the Records of St. Mary Parish Louisiana; as
amended by Act of Amendment to Salt Lease dated as of May 30, 1973 by and among
John Taylor Caffrey, individually and as Agent and Attorney in Fact and The J.M.
Burguieres Company, Ltd. and Lessee and recorded in Conveyance Book 17-S at
folio 870 under Entry No. 153936 of the Records of St. Mary Parish Louisiana; as
amended by Agreement dated as of November 21, 1990, by and among The J.M.
Burguieres, Co., Ltd., Island Partnership, Domtar Industries, Inc. and Lessee
and recorded in Conveyance Book 33-V at folio 186 under Entry No. 232548 of the
Records of St. Mary Parish Louisiana; and as amended by Amendment to Salt and
Surface Lease dated as of July 1, 1997 by and among Island Partnership, The J.M.
Burguieres Company, Ltd. and Caroline F. Baker Trust No. 1 and Lessee and
recorded in Conveyance Book 40-O at folio 532 under Entry No. 258785 of the
Records of St. Mary Parish Louisiana (collectively, the “Lease”); and


WHEREAS, the parties hereto desire to further amend and restate the Lease.


NOW, THEREFORE, in consideration of the sum of FOUR AND ONE HALF MILLION DOLLARS
($4,500,000.00) CASH IN HAND PAID by Lessee to Lessor for additional mineral
reserves and extension options granted hereunder, and of the premises, the
parties hereto do hereby amend and restate the Lease, effective as of the
Effective Date, it being the intent of the parties that the Lease shall govern
the relationship of the parties prior to the Effective Date and that this
Amended and Restated Salt and Surface Lease (hereinafter, this “Amended and
Restated Lease”) shall govern on and after the Effective Date, as follows, to
wit:


Section 1.  Grant of Lease.  Lessor, in consideration of the Royalty herein
provided to be paid to Lessor, of the agreements of Lessee herein contained, and
other valuable considerations, hereby grants, leases and lets exclusively unto
Lessee for the purposes of digging, sinking, constructing and building a shaft
or shafts necessary or proper for the establishment and operation of a salt
mine, and/or boring, drilling or sinking a well or wells into the salt, and
mining and producing salt from the mine or mines and/or well or wells
established or to be established by Lessee (collectively, the “Cote Blanche
Mine”), including the building of the necessary surface facilities, structures,
plants, conveyors, wharves, docks, warehouses, power stations, telephone and
telegraph lines, pipe lines, utility lines and other structures and
appurtenances in order to, produce, take care of, treat, process, transport,
store and own salt produced from the Leased Property (as hereinafter defined)
and for dredging and maintaining the Barge Load-Out Area hereinafter defined,
constructing roads and bridges, housing its employees, drilling and operating
water wells and  equipment in connection therewith for use in connection with or
incidental to operation of the salt mine or mines and/or well or wells and other
physical facilities, and for all structures, equipment, servitudes, privileges
and all other rights necessary, useful or convenient in connection with any such
operations conducted by Lessee on the Leased Property, all, however, subject to
the terms and to the conditions hereinafter stated, the following lands situated
in the Parish of St. Mary, State of Louisiana, to-wit:


(2)

--------------------------------------------------------------------------------

That certain Island or tract of land, together with all of the rights, ways,
privileges, servitudes and advantages thereunto belonging or in anywise
appertaining, situated in the Parish of St. Mary, State of Louisiana, known as
COTE BLANCHE ISLAND, sometimes described as comprising all of Sections 19, 20,
21, 22, 23, 24 and 25 of T15S, R7E, containing 1635 Ac.±; sometimes described as
lying in T15S, R7E and being bounded on the south by Cote Blanche Bay, on the
west by lands of John M. Caffery in Sections 6 & 11 and the lands of Cypremont
Land Company in Section 14, on the north by lands of John M. Caffery in Sections
5, 6 & 12 and on the east by lands of John M. Caffery in Section 12, by lands of
The Chicago Title and Trust Company in Section 7, and by lands of John M.
Caffery in Section 13;


LESS AND EXCEPT from the above described property:


That portion of the extreme northern edge of Cote Blanche Hummoch, commonly
called Cote Blanche Island, situated in T15S, R7E, Southwestern Land District of
Louisiana, in the Parish of St. Mary, immediately south of and rendering
fractional, Section 5 of said Township and Range, and containing in the
aggregate 7.76 acres and to be composed of three tracts of 0.94 acres, 1.86
acres and 4.96 acres, all as delineated upon a map or plat made by Walter Y.
Kamper, Surveyor and Civil Engineer, dated in May, 1917, attached to and made
part thereof for a full description of the property conveyed, to an act of sale
by The J.M. Burgieres Company Ltd., and Donelson Caffery to The Albert Hanson
Lumber Company, Ltd. Dated August 31, 1917, recorded January 4, 1919, book 3-T,
page 473 No. 45501, conveyance records of St. Mary Parish, Louisiana.


Being the same property shown on the plat by the office of Gandolfo Kuhn,
L.L.C., Land Surveyors, dated March 10, 2014, a copy of which is attached hereto
as Exhibit A (hereinafter, the “Plat”).  All of the said property is hereinafter
referred to as the “Leased Property.”


Section 2.  Lessee’s Surface Rights.  Lessee, in exercising the rights herein
granted, shall not use any portion of the surface of the Leased Property other
than as provided in this Section 2:


(A).            Minehead Tract.  Lessee shall have the exclusive use of an
approximately 160 acre tract of land, more fully described as that certain tract
or parcel of land lying and being situated on Cote Blanche Island in Sections 19
and 20, T15S-R7E, Southwest District of Louisiana, St. Mary Parish, comprised of
160 acres as shown on a plan by the office of Gandolfo Kuhn, L.L.C., Land
Surveyors, dated March 10, 2014, drawing no. T-174A-1 and more fully shown on
the Plat attached hereto as Exhibit A and made a part hereof and is more
particularly described as follows:


From the northeast corner of Section 24 at Point E, go along the 1903-1904
meander line of J.P. Kemper, U.S. Deputy Surveyor in a westerly direction for
six courses, S 71°40' W a distance of 38.94 feet to a point; thence S 85°45' W a
distance of 518.76 feet to a point; thence S 82°40' W a distance of 221.76 feet
to a point; thence S 61°55' W a distance of
(3)

--------------------------------------------------------------------------------

163.68 feet to a point; S61°15'W a distance of 239.58 feet to a point; thence N
89°45' W a distance of 84.27 feet to Point Z at the northeast corner of the
original 160 acre lease site; thence along the former easterly line of the
original 160 acre lease site S 3°57'30" W a distance of 1932.58 feet to Point
L-1 at the northeast corner of the 160 Acre Revised Surface Lease Site and the
Point of Beginning; thence continue  S 3°57'30" W a distance of 1801.23 feet to
Point L-2 and the northwest corner of the 10.059 Acre site added to lease by Act
of Amendment Recorded Entry No. 258785 COB 40-0 fo 532 on September 3, 1997;
thence along the northerly line of said 10.059 Acre site S 86°02'30" E a
distance of 555.00 feet to Point L-3 and the northeast corner of said 10.059
Acre site; thence S 3°57'30" W a distance of 789.49 feet to Point L-4 and the
southeast corner of said 10.059 Acre site; thence along the southeasterly line
of the 160 Acre Revised Surface Lease Site S 30°44'31" W a distance of 930.88
feet to Point L-5; thence N 88°28'43" W a distance of 597.44 feet to Point L-6;
thence S 1°31'17" W a distance of 168.49 feet to Point L-7; thence N 88°28'43" W
a distance of 80.79 feet to Point L-8 on the 1903-1904 meander line of J.P.
Kemper, U.S. Deputy Surveyor; thence along said meander line for the next 18
courses N 45°00' W a distance of 244.40 feet to point 24; thence N 88°35" W a
distance of 479.82 feet to Point 25; thence N 45°20' W a distance of 187.44 feet
to Point 26; thence S 79°00' W a distance of 104.94 feet to Point 27; thence S
77°30' W a distance of 84.48 feet to Point 28; thence N71°45'W a distance of
81.84 feet to Point 29; thence S 68°20"W a distance of 87.12 feet to Point 30;
thence N 61°00'W a distance of 125.40 feet to Point 31; thence N 14°15'W a
distance of 403.26 feet to Point 32; thence N 19°05' W a distance of 114.68 feet
to Point 33; thence N 35°20' E a distance of 483.12 feet to Point 34; thence N
12°45' E a distance of 89.76 feet to Point 35; thence N 15°30" W a distance of
389.40 feet to Point 36; thence N16°20'E a distance of 634.26 feet to Point 37;
thence N 29°05' W a distance of 409.20 feet to Point 38; thence N 25°30' E a
distance of 324.06 feet to Point 39; thence N 0°55' E a distance of 443.52 feet
to Point 40; thence N 4°05' W a distance of 246.84 feet to Point 41; thence N
8°05' E a distance of 62.42 feet to Point L-9 and the northerly line of the 160
Acre Revised Surface Lease Site; thence along said line S 86°02'30 E a distance
of 1845.09 feet to Point L-1 and the Point of Beginning.  Containing 160.00
Acres.  (the “Minehead Tract”).  Lessee shall have the right to fence or
otherwise enclose same, and may use the surface thereof for any and all legal
uses and purposes whatsoever that it may desire in connection with the salt
business contemplated herein.


It is understood and agreed that on the Minehead Tract Lessee’s principal
surface facilities shall be situated, including, but without limitation on the
rights and uses otherwise authorized, the surface entrance to Lessee’s mine or
mines, shaft or shafts, well or wells, and Lessee’s plants, offices, warehouses,
power stations and all other surface structures other than those hereinbelow
mentioned.


(B)            Navigation Canal.  A canal (the “Navigation Canal”) presently
exists from the Intracoastal Canal running in a southerly direction near the
western edge of the Leased Property and an extension of the Navigational Canal
turning east and traversing the island a sufficient distance to have barges
reasonably close to the surface facilities of Lessee (such easterly portion of
the Navigational Canal hereinafter referred to as the “Barge Load-Out Area”),
all as shown on the Plat attached hereto as Exhibit A and made
(4)

--------------------------------------------------------------------------------

a part hereof.  Lessor grants to Lessee the exclusive right to use the portion
of the Navigation Canal owned by Lessor.  Lessor grants to Lessee the exclusive
use of the Barge Load-Out Area.  Lessee will maintain the width of the Barge
Load-Out Area as shown on the Plat within a range of 5% above or below its
current width as shown on the Plat (the “Current Width Threshold”).  Lessee will
measure the width of the Barge Load-Out Area at the multiple transects shown on
the Plat annually and deliver a report thereof (the “Annual Survey Report”) to
Lessors.  If the Annual Survey Report reveals that the Barge Load-Out Area width
exceeds the Current Width Threshold, such exceedance will not constitute a
default under this Amended and Restated Lease, if Lessee commences
implementation of remedial measures to restore conditions to the Current Width
Threshold within one-hundred twenty (120) calendar days after Lessor’s receipt
of Lessee’s notice.  For the purposes hereof, preparation and submittal of
applications to appropriate local, state and/or federal agencies for any work
required to be compliant under the Amended and Restated Lease shall be deemed
commencing remedial measures.


(C)            Additional Lessee Surface Rights.  Lessee shall also have the
right to use the surface of such additional portions of the Leased Property as
may be reasonably necessary for drilling, maintaining and operating water wells
and brine wells at any reasonable place or places on the Leased Property
(including the Minehead Tract hereinabove described), with water and brine lines
therefrom to Lessee’s surface facilities, and for constructing and maintaining
telephone and telegraph lines, pipe lines, power lines, gas lines, roads and
other like facilities contemplated hereunder, together with the use of existing
roads and the right of ingress to and egress from and across said Leased
Property for the proper enjoyment of the rights granted herein.  At the request
of Lessor, Lessee shall bury below plow depth and properly mark any water, pipe
or brine lines installed by it outside of the Minehead Tract, and provide an
as-built survey and permits to each Lessor.


(D)            Exploratory Drilling by Lessee.  Lessee shall have the right to
conduct exploratory drilling to define and confirm the configuration of the salt
within the Leased Property without prior Lessor approval, and shall have access
to all surface and subsurface areas of the Leased Property which are reasonably
necessary to conduct such drilling.  Lessee shall comply with all environmental
and reclamation regulations.  Lessee shall notify Lessors at least sixty (60)
days in advance of any such drilling, and provide Lessors copies of any written
drilling reports and required permits within sixty (60) days of receipt. 
Lessors agree to keep any such results, permits and/or reports confidential.


Section 3.  Lessor Right to Use Surface.  Lessor shall have the right to the
full use and enjoyment of the surface of all other portions of the Leased
Property (other than the Minehead Tract where Lessee’s rights to use the surface
are exclusive), insofar as Lessor’s use thereof does not interfere with or
disturb the rights of Lessee herein set forth.


Before undertaking significant construction or business development on the
surface of the Leased Property, Lessors will notify Lessee in writing with
specific information regarding the proposed plan.  Lessee will have sixty (60)
calendar days after receipt of such notice to evaluate whether the proposal
represents a threat to the safety, existence or operation of the salt mine,
(5)

--------------------------------------------------------------------------------

including consideration of Lessee’s mining rights or future operations, or
whether the activity will impair Lessee’s full enjoyment of its rights under the
Amended and Restated Lease under its current mining methodologies.  If Lessee
objects to the proposal for any reason as stated above within the sixty (60) day
period, Lessor and Lessee will meet within thirty (30) days to jointly consider
the matter.  Lessor will not proceed with the development if Lessee reasonably
determines that the proposed development presents a threat to the safety,
existence or operation of the salt mine as described above.  Lessor may seek a
judicial determination as to the reasonableness of Lessee’s decision from a
Federal or State court of competent jurisdiction in the State of Louisiana.


During the Term of this Amended and Restated Lease, Lessors will not directly or
indirectly grant any conservation servitude or similar encumbrance on the Leased
Property, including, without limitation, any conservation servitude with the
State of Louisiana Coastal Forest Incentive Program or similar agreements with
third parties prohibiting the undertaking of various activities which may be
permitted by this Amended and Restated Lease, such as, but not limited to,
altering the surface of the land, building roads and other constructions and
other activities related thereto which may have adverse environmental impact or
granting anyone the right to monitor the effect of such activities on the Leased
Property.


Section 4.  Future Oil, Gas and Mineral Leases.  Lessor shall have the full
right to grant future oil, gas and other mineral leases, except salt, provided
that each such future oil, gas and mineral lease shall expressly obligate the
lessee therein to cooperate with Lessee herein in the conduct of its operations
in order that the purposes of both leases may be best effectuated, and Lessee
herein expressly agrees to cooperate with any such future oil, gas and mineral
lessee in the conduct of its operations in order that the purposes of both
leases may be best effectuated, particularly, but not limited to, arranging with
the oil, gas and mineral lessee so as to permit drilling of oil and/or gas wells
within the areas affected by this Amended and Restated Lease.


Section 5.  Salt Mining Limitations.  It is expressly understood and agreed that
unless written permission of Lessor is first obtained, there is to be no digging
for or mining of rock salt by Lessee, or anyone claiming by or through Lessee,
in or from any formation, strata or horizon lying below a depth of 3,000 feet
from the surface of the earth, provided this shall not restrict the right of
Lessee to drill brine wells and conduct brine operations at a greater depth.


Section 6.  No Pressurized Gas Storage; 115 Acre Tract


(A)            No Pressurized Gas Storage. For a period of twenty-five (25)
years from the Effective Date, Lessors will not directly or indirectly, store,
allow or grant rights to any third party to store hydrocarbons (including
liquefied natural gas) at pressures above atmospheric pressure on or under Cote
Blanche Island (including the 115 Acre Tract, as defined below).  Lessors
represent and warrant to Lessee that no third-party has the right to pursue,
initiate or permit the storage of hydrocarbons under such pressure. Lessors
retain the right to store liquid hydrocarbons or other liquids at atmospheric
pressure on Cote Blanche Island below 3,000 feet or above 3,000 feet within the
115 Acre Tract.


(6)

--------------------------------------------------------------------------------

(B)            115 Acre Tract.  Lessor shall have the right to leach out or
excavate or grant to others the right to leach out or excavate salt cavities on
the 115 acre Tract more fully described as that certain tract or parcel of land
lying and being situated on Cote Blanche Island in Section 22, T15S-R7E,
Southwest District of Louisiana, St. Mary Parish, comprised of 115 acres as
shown on a plan by the office of Gandolfo Kuhn, L.L.C., Land Surveyors, dated
March 10, 2014, drawing no. T-174A-1 and shown on the Plat attached hereto as
Exhibit A and made a part hereof (the “115 Acre Tract”) and is more particularly
described as follows:


From the northeast corner of Section 22 at Point F, go along the 1903-1904
meander line of J.P. Kemper, U.S. Deputy Surveyor in a southerly direction for
nine courses, S 11°35' E a distance of 43.56 feet to Point 72; thence N 75°50' E
a distance of 166.32 feet to Point 73; thence S 59° E a distance of 149.82 feet
to Point 74; thence S 05°12' E a distance of 1012.44 feet to Point 75; thence S
47°08' W  a distance of 662.64 feet to Point 76; thence S 05°15' W a distance of
528 feet to Point 77; thence S 82°45' E, a distance of 960.30 feet to Point 78;
thence S 36° E a distance of 589.38 feet to Point 79; thence S 23°35' E, a
distance of 280.95 feet to Point NL-1 at the north corner of the 115 Acre Lease
Site and the Point of Beginning; thence continue along said meander line for the
next 31 courses, S 23°35' E a distance of 955.89 feet to Point 80; thence S
31°30' E a distance of 167.64 feet to Point 81; thence S 24°30' E a distance of
186.78 feet to Point 82; thence South a distance of 332.64 feet to Point 83;
thence S 02°15' W a distance of 64.68 feet to Point 84; thence S 51°50' E a
distance of 79.86 feet to Point 85; thence S 20°40' W a distance of 195.38 feet
to Point 86; thence S 11°15' W a distance of 151.80 feet to Point 87; thence S
19°15' W a distance of 243.54 feet to Point 88; thence S 17°50' W a distance of
253.44 feet to Point 89; thence S 18°55' W a distance of 196.22 feet to Point
90; thence S 32°15' W a distance of 223.74 feet to Point 91; thence S 40° W a
distance of 288.42 feet to Point 92; thence S 24°35' W a distance of 231 feet to
Point 93; thence S 10°10' W a distance of 264 feet to Point 94; thence S 20°15'
W a distance of 149.16 feet to Point 95; thence S 22°15' W a distance of 112.20
feet to Point 96; thence N 84° W a distance 185.46 feet to Point 97; thence S
35°40' W a distance of 61.38 feet to Point 98; thence N 76°25' W a distance of
242.22 feet to Point 99; thence S 60°35' W a distance of 184.18 feet to Point
100; thence S 54° E a distance of 282.48 feet to Point 101; thence S 49°28' E a
distance of 133.32 feet to Point 103; thence S 04°15' W a distance of 135.96
feet to Point 104; thence S 44°50' W a distance of 157.08 feet to Point 105;
thence N 83°50' W a distance of 133.98 feet to Point 106; thence N 44°50' W a
distance of 142.56 feet to Point 107; thence N 68° W a distance of 162.36 feet
to Point 108; thence  N88°05'W a distance of 207.90 feet to Point 109; thence S
35°25' W a distance of 282.48 feet to Point 110; thence S 12°50' W a distance of
271.92 feet to Point 111; thence S 73°57'28" W a distance of 206.64 feet to
Point NL-2 at the southwest corner of the new 115 Acre Lease; thence  N11°00'39"
W a distance of 612.61 feet to Point NL-3; thence N 09°48'49" E a distance of
616.70 feet to Point NL-4; thence N 26°03'17" E a distance of 3861.56 feet to
Point NL-1 and the Point of Beginning.  Containing 115.00 Acres.


and said right is hereby expressly reserved to Lessor.


(7)

--------------------------------------------------------------------------------

The reservation by Lessor of the rights herein set forth with respect to the 115
Acre Tract, is, among other purposes, specifically reserved to Lessor in order
that Lessor may retain sufficient area and salt wherein salt cavities may be
created for the storage of gaseous and liquid substances, and, accordingly,
Lessor shall have the right to use and/or authorize others to use such cavities
for the storage of gaseous and liquid substances; provided, however, that:


(i)            Lessor complies with the provision of Section 6(A) regarding
pressurized gas storage;


(ii)           No fissionable or radioactive materials shall be stored in any
such cavity or cavities at any time;


(iii)         Lessor assumes full responsibility and liability for any loss or
damage that Lessee may sustain in any manner arising out of or in connection
with the excavation, construction, installation, care and/or maintenance of any
such cavity or cavities or the use thereof, or the exercise by Lessor or any one
claiming by, through or under Lessor, of any of the rights reserved above,
including, but not limited to, breaking into any mine or mines, and/or well or
wells, of Lessee, or loss or damage to any surface facilities or structures of
Lessee; and Lessor agrees, immediately prior to the commencement of any such
operations, to indemnify Lessee against any and all such loss and damage, and to
furnish bond or carry adequate insurance for the purpose, delivering to Lessee
evidence thereof in an acceptable form.


(iv)         Lessor agrees to utilize the rights to possess the Leased Property
retained by it, including the 115 Acre Tract, in a way that will not impair the
ability of Lessee to conduct operations permitted by this Amended and Restated
Lease on the Leased Property, including but not limited to conducting operations
in such a way that the set back obligations under the permits associated with
such Lessor operations will not restrict Lessee’s operations.


Section 7.  Shell Oil Lease.  Lessors warrant to Lessee that the Leased Property
is no longer subject to an oil, gas and mineral lease executed by John Taylor
Caffery, et al, as lessor, under date of November 25th, 1953, in favor of Shell
Oil Company, as lessee, an extract of the provisions of which lease is recorded
in St. Mary Parish, Conveyance Book 8-Q, Entry Number 89040, and amended by
instrument dated November 25th, 1953, recorded in St. Mary Parish, Conveyance
Book 8-W, Entry No. 90665.


Section 8.  Surveying and Mapping.  No map or plat herein referred to, or
required to be furnished hereunder, shall be used by anyone other than the
parties hereto for the purposes of this agreement as a basis of attempting to
establish what any person may believe to be the boundary of Cote Blanche Island,
and the parties hereto shall not be estopped from asserting as against third
parties that some other boundary is the correct boundary of Cote Blanche
Island.  In other words, any such map used or referred to in connection herewith
is for the purposes of this agreement and the convenience of the parties hereto,
and shall have no other effect, bearing, consequence, result, applicability,
reference or relevancy to any other ownership, map, thing, or otherwise
whatsoever.


(8)

--------------------------------------------------------------------------------

Section 9.  Royalty.  Lessee shall pay to Lessor a royalty for each calendar
year equal to the Net F.O.B. Mine Sales Revenue per ton multiplied by the
Applicable Royalty Rate multiplied by the number of tons of salt hoisted from
the Cote Blanche mine in that calendar year (the “Royalty”).  The “Net F.O.B.
Mine Sales Revenue Per Ton” for each calendar year is the quotient of the total
bulk sales revenue (after all sales taxes are excluded) for Lessee and its
affiliates in that calendar year for salt from the Cote Blanche Mine sold in
bulk (in units of 1 short ton or more) (“Total Bulk Sales Revenue”) reduced for
all freight in, freight out, fuel surcharge, additives, depot/warehouse storage,
handling and operating costs, promotions/discounts and other costs as are
properly deducted under generally accepted accounting principles (currently
using US GAAP) in that calendar year divided by the total number of tons sold in
that calendar year.  The number of tons sold is the same number of tons used to
generate the Total Bulk Sales Revenue.  The “Applicable Royalty Rate” for each
of the following calendar years is as follows: 2014- 4.7%, 2015- 4.9%, 2016 -
5.1%, 2017- 5.3%, 2018 and thereafter 5.5%.


Total Bulk Sales Revenue in Year 2018  
 
 
   
$
40,000,000
 
(After all sales taxes excluded)
 
 
         
Less:          Freight to customers  -
 
$
5,000,000
         
Freight to depot/warehouse  
   
4, 000,000
         
Freight fuel surcharge  
   
2,000,000
         
Depot/warehouse handling  
   
1,250,000
         
Depot/warehouse storage/operating  
   
1,250,000
         
Pallets  
   
200,000
         
Promo/Discount Allowances  
   
200,000
         
Other GAAP allowed costs
   
100,000
         
Total  
           
14,000,000
 
Less the following cost/variances:
               
Additives
   
50,000
         
Depot/Whse Costs  
   
2,000,000
         
Distribution costs  
   
900,000
         
Other GAAP allowed costs
   
100,000
         
Total
            3,050,000  

 
Net FOB Mine Sales Revenue
         
$
22,950,000
 
Divided by tons sold
           
2,000,000
 
Net FOB Mine Sales Revenue Per Ton
         
$
11.48
 
Multiplied by applicable royalty rate
           
5.5
%
Royalty Per Ton
         
$
0.6314
 
Multiplied by Tons Hoisted
           
2,800,000
 
Total Royalty for 2018
          $ 1,767,920  



Section 10.  Royalty Review.  If, on or before January 1 of 2034, 2059, or 2084
(each, a “Review Year”), Lessor or Lessee determine that in operation the
royalty provisions of this Amended and Restated Lease result in Lessor receiving
more or less than 5.5% of the fair value
(9)

--------------------------------------------------------------------------------

of salt at the minehead free of all costs at that point (the “Royalty
Standard”), such party shall deliver to the other party on or before January 1
of the Review Year a written statement of its reasons why the Royalty Standard
is not being met, a computation of the amount that will satisfy the Royalty
Standard and a proposed revision to the Royalty provisions of this Amended and
Restated Lease which will cause the Royalty provisions to comply with the
Royalty Standard.  On or before January 30 of the Review Year, the other party
will deliver to the first party a written statement of its opinion as to whether
the Royalty provisions then comply with the Royalty Standard and a response to
the first party’s statement delivered under the preceding sentence.  If the
parties are not in agreement, then the parties shall commence arbitration in
accordance with the terms of Section 27. The arbitrator or arbitrators appointed
to resolve issues related to the Royalty shall have knowledge of the value of
salt and shall determine a Royalty provision that complies with the Royalty
Standard.  Such Royalty provision shall become effective at the end of the
Review Year.


Section 11.  Term of the Lease.  The “Term” of this Amended and Restated Lease
shall mean the Primary Term and any relevant Extension Term, as described below.
Subject to the terms, conditions and provisions hereinafter set forth, this
Amended and Restated Lease shall continue and remain in force for a period
commencing on the Effective Date hereof and ending on June 30, 2060, unless
sooner terminated pursuant to the provisions hereof (the “Primary Term”).  (The
foregoing represents an extension of nine (9) days to the term from the term
specified in the Lease to which the parties do hereby consent.)


In the event actual mining operations are not conducted during any five (5)
consecutive years, Lessor shall, at its option, have the right to cancel and
terminate this Amended and Restated Lease, notwithstanding the payment of
minimum Royalties during any such five (5) year period.  Lessor shall exercise
this right by giving notice in writing to Lessee that it exercises its option
for such cancellation and termination, such cancellation and termination to
become effective sixty (60) days from the date of receipt by Lessee of such
notice from Lessor of its intent to terminate. Upon compliance with this
provision, this Amended and Restated Lease shall cease and terminate on the
effective date of the surrender as set forth in the above mentioned notice, and
the rights and obligations of the parties shall be the same as though the
Amended and Restated Lease had come to an end through expiration of its Term.


Lessee shall have the right to surrender and terminate this Amended and Restated
Lease upon giving Lessor notice in writing of its intent to so surrender and
terminate the Amended and Restated Lease at least two (2) years prior to the
date on which such surrender and termination is to become effective, and said
notice shall state specifically the date on which said termination shall become
effective.  Upon compliance with this provision, this Amended and Restated Lease
shall cease and terminate on the effective date of the surrender as set forth in
the above mentioned notice, and the rights and obligations of the parties shall
be the same as though the Amended and Restated Lease had come to an end through
expiration of its Term.


Subject to the additional payment hereinafter set forth (the “Termination
Payment”), Lessee shall have the right to surrender and terminate this Amended
and Restated Lease upon shorter notice of its intention to do so, provided it
gives Lessor notice in writing of its intent to so surrender and terminate the
Amended and Restated Lease and sets forth specifically the date on
(10)

--------------------------------------------------------------------------------

which such surrender and termination is to become effective.  In the event of
termination on less than two (2) years notice, Lessee agrees that it will pay
the Royalty for the period through the date of termination, and it will pay a
Termination Payment equal to ten (10) percent of the highest Royalty paid in any
full calendar year within the three full calendar years immediately preceding
notice of termination.


Section 12.  Extension of Lease.  Lessee shall have and may exercise two (2)
options to extend the Term of this Amended and Restated Lease each for an
additional term of twenty-five (25) years (each an “Extension Term”) upon the
same terms and conditions contained in this Amended and Restated Lease.  If
Lessee desires to extend this Amended and Restated Lease, Lessee must notify
Lessor in writing of its intention to extend on or before the date which is at
least six (6) months prior to the expiration date of the then current term, be
it the Primary Term or the first Extension Term.  If Lessee timely notifies
Lessor of Lessee’s election to exercise its option to renew timely, this Amended
and Restated Lease shall be extended as provided herein and Lessor and Lessee
shall enter into an amendment to this Amended and Restated Lease to reflect the
extension of the term.


On or before the first day of each Extension Term, Lessee shall pay to Lessor a
lease extension fee in an amount equal to the sum of the Royalties and other
sums payable hereunder during the highest two (2) years of the prior three (3)
years of the then expiring term.  Failure to do so shall be a default under this
Amended and Restated Lease.


Section 13.  Royalty Payment Times.  Lessee shall pay the Royalty to Lessor
thirty (30) days following the end of each calendar quarter in each year, each
payment to be determined based on the Royalty computation set forth in Section
9.  Each payment shall be equal to the number of tons of salt hoisted from the
Cote Blanche mine in the immediately preceding three (3) month period multiplied
by the Applicable Royalty Rate multiplied by the Net F.O.B. Mine Sales Revenue
per ton in the preceding calendar year.


For the purpose of determining whether an underpayment or overpayment of
royalties has occurred in the preceding calendar year, within the first quarter
of each year, Lessee shall determine Net F.O.B. Mine Sales Revenue Per Ton for
the preceding calendar year (herein referred to as “Actual Sales Revenue Per
Ton”). In the event the total Royalty paid by Lessee to Lessors during such
preceding year (herein referred to as “Actual Royalty Paid”) is less than that
which would have been paid had the Actual Sales Revenue Per Ton been utilized as
the basis for such royalty payments (herein referred to as “Adjusted Royalty”),
Lessee shall pay with the January 30 payment to Lessors the difference between
Actual Royalty Paid and Adjusted Royalty. In the event Actual Royalty Paid
exceeds Adjusted Royalty, Lessee may retain royalty thereafter accruing to
Lessors until Lessee has been fully reimbursed the amount of such excess Royalty
Payment. (Nothing herein contained shall change Lessee's obligations under
Section 14 hereof.) The payment on January 30 of each year shall also include
any amount payable under the provisions of Section 16 hereof.


Section 14.  Payment of Taxes by Lessee.  In addition to the Royalty set out
above, Lessee also agrees to pay all severance, sales, use and/or production
taxes with respect to the salt mined, produced and shipped by Lessee or with
respect to other operations of Lessee under this
(11)

--------------------------------------------------------------------------------

Amended and Restated Lease, required by local, State or Federal laws, even
though the said laws may impose the payment of said taxes upon Lessor.


Section 15.  Copies of Severance Tax Reports.  Each Lessor shall be furnished
with copies of all the severance tax reports filed by Lessee with the
appropriate authorities.


Section 16.  Minimum Salt Hoisted.  During the Term of this Amended and Restated
Lease the minimum tons of salt hoisted by Lessee each year for which Royalty
must be paid is 1,500,000 tons, in order to keep the Amended and Restated Lease
in full force and effect.  Any amount paid in a year in excess of the amount due
for actual tons hoisted that year will reduce the Royalty for actual tons
hoisted in the first future year in which Royalty is paid for actual tons
hoisted but will not reduce any Royalty resulting from minimum tons in such
future year.


In the event the Term of this Amended and Restated Lease ends on other than the
last day of a calendar year, the minimum Salt required to be hoisted (to avoid
Minimum Royalty) for the first fractional part of the calendar year which is in
the Term of this Amended and Restated Lease ends shall be equal to the
requirement for an entire year (i.e. 1,500,000 tons) prorated in the proportion
that such fractional part of the year in which the Amended and Restated Lease is
in effect bears to a full calendar year.  Minimum Royalty is due on such
prorated minimum amount for such partial year.


If there are actual sales of Salt from the Cote Blanche Mine during the calendar
year, the Royalty for that calendar year shall use the Net FOB Mine Sales
Revenue Per Ton derived from those actual sales to compute the minimum Royalty
for that calendar year.  If there are no actual sales of Salt from the Cote
Blanche Mine during the calendar year, the Royalty for that calendar year shall
use the Net FOB Mine Sales Revenue Per Ton reasonably estimated by Lessee as the
Net FOB Mine Sales Revenue Per Ton which would have been obtained if Salt had
been lifted and sold from the Cote Blanche Mine, based upon its knowledge of the
value of Salt and the market and the costs associated therewith which are used
in the computation of Net FOB Mine Sales Revenue Per Ton in the computation of
the Royalty.  Lessee shall deliver to Lessor with its payment of the minimum
Royalty, a detailed computation thereof and the basis therefore, particularly
its basis for the Net FOB Mine Sales Revenue Per Ton which it determined. 
Lessor shall then have thirty (30) days to object to the computation or
determination and present to Lessee its revised computation of the minimum
Royalty.  Lessor and Lessee will then have a period of sixty (60) days to meet
and resolve their differences through good faith negotiations.  If they fail to
agree within such sixty (60) day period, then the matter shall be referred to
arbitration pursuant to Section 27 hereof.


Section 17.  Additional Taxes Paid by Lessee.  In addition to the taxes referred
to in Section 14, Lessee shall bear and pay all taxes imposed upon the entire
Minehead Tract.


Lessee shall also bear and pay all taxes imposed upon property and improvements
placed by Lessee on the Leased Property, and shall likewise bear and pay all
additional taxes which are imposed upon or are directly or indirectly
attributable to Lessee’s operations and activities upon the Leased Property,
provided that the Lessee shall not be obligated to pay increased taxes on the
(12)

--------------------------------------------------------------------------------

Lessor’s lands other than those portions hereinabove set forth and those in
actual physical use by Lessee.  All other taxes are to be borne and paid by
Lessor.


When the properties are not assessed separately, each party shall bear his
proportionate share on the basis of their respective areas or values, whichever
is the more appropriate.


Section 18.  Payment of Royalties.  Until such time as Lessee may be notified of
a change in ownership in accordance with the provisions of Section 28 the
Royalty and all other sums payable to Lessor hereunder shall be paid to Lessor
in the following percentages, by bank wire transfer by Lessee as instructed by
each of the Lessors, and failing such instructions, by mailing to the address
shown following each respective name:
 
NAME OF LESSOR
 
PERCENTAGE
 
ISLAND PARTNERSHIP, L.L.C.
   
58.59375
%
Suite 1800, 1010 Common Street
       
New Orleans LA 70112
       
 
       
JMB COTE BLANCHE, L.L.C.
   
37.5
%
203 Main Street
       
Franklin LA 70538
       
 
       
CFB, LLC
   
3.90625
%
c/o Cassidy Turley
       
721 Emerson Road, Suite 333
       
St. Louis, MO 63141
       
Attn: Deborah Carter
        
 
   
100.00
%



Section 19.  Good Faith Royalty Payment.  It is specially agreed that if Lessee
makes a bona fide effort to properly pay any Royalty hereunder, this Amended and
Restated Lease shall not be cancelled because of an error in judgment or other
mistake made in good faith by Lessee in the payment of the Royalty; but the
person to whom the Royalty may legally be due, and after the requirements of
this Amended and Restated Lease as to notices of change of ownership set out in
Section 28 have been complied with, may make demand upon Lessee therefor. 
Thereafter no default may be claimed until sixty (60) days after the demand has
been made upon Lessee by registered or certified mail, and Lessee has failed to
pay such Royalty or to file a concursus proceeding and to deposit the amount in
question in the registry of the court.


Section 20.  Records of Salt Shipped.  Lessee agrees that it will keep accurate
records of line items used to determine Royalty payments due under this Amended
and Restated Lease, and to deliver statements thereof to Lessor.


Lessor, its agents and representatives, including certified public accountants,
shall have the right, annually, to inspect the records of Lessee regarding the
matters above set forth in this Section.


(13)

--------------------------------------------------------------------------------

It is specifically provided that neither the making by Lessee nor the acceptance
by Lessor of any payment hereunder, including the payment of any Royalty, shall
prejudice the right of Lessor or Lessee to protest the correctness thereof;
provided, however, that unless same is protested in writing within three (3)
years after the close of the calendar year in which such payment was made, the
same shall, for all purposes, be considered correct, conclusive and binding; and
provided, further that as additional consideration for the execution of this
Amended and Restated Lease, the Lessor and Lessee agree that the payment of any
Royalty, as defined in the Lease, in calendar year 2012 and all preceding years
was correct, conclusive and binding.


Section 21.  Lessor Right of Entry, Inspection and Visitation.  Lessee agrees
that Lessor, its agents, engineers, and other representatives shall have the
right at its or their own risk and responsibility to enter into the Cote Blanche
Mine and other facilities, whether above or below the surface of the earth, in
order to survey, inspect, examine, certify or measure the same, or any part or
parts thereof, for any legal purpose, and for these purposes to freely use the
means of access to said mine or mines without hindrance or molestation, and also
to examine the maps of Lessee showing the mine workings and improvements in and
upon the Leased Property.  When requested to do so by Lessor, Lessee shall
furnish such copies of Lessee’s blue prints or maps as may be desired by Lessor.


The rights of entry, inspection and visitation herein granted shall be limited
to only once in any three (3) month period, and in each instance shall be
exercised only at a reasonable time, upon Lessor first giving Lessee five (5)
days advance notice in writing of the date or dates on which Lessor desires to
exercise such rights.


The rights of entry, inspection and visitation shall apply to Lessor as an
entirety, and not to individual lessors, it being intended that Lessee shall not
be required to make its facilities available for such entry, inspection and
visitation more often than once in any three (3) month period.  Each exercise of
the right as herein authorized may be by more than one of the individual
lessors, together with their agents, engineers and other representatives.


Section 22.  Private Roads.  All of the roads on Cote Blanche Island are
private, none having ever been made public, and Lessee agrees that it will at no
time grant permission to any state, parish, ward or other governmental
subdivision to maintain or otherwise work on any of said roads unless requested
by Lessor in writing to grant such permission.  Lessee agrees to maintain 100%
of any road which may service facilities or places used commercially by Lessee
only.  As to all roads or parts of roads which are used in common by Lessee and
other present or future tenants or lessees, Lessee shall arrange with said other
tenant or tenants for the costs of such upkeep, and any dispute between Lessor
and Lessee with respect to such upkeep shall be determined by arbitration in
accordance with the provisions of Section 27.  Lessor, its successors, heirs,
agents and representatives shall at all times have the free right to use all
roads for its private purposes.  No main roads shall be fenced off or blocked. 
Auxiliary roads within Lessee’s Minehead Tract may be enclosed at the discretion
of Lessee.


Section 23.  Termination of Lease; Lessor Option to Purchase.  At such time as
this Amended and Restated Lease terminates for any cause or reason whatsoever,
the following
(14)

--------------------------------------------------------------------------------

provisions shall be applicable with reference to the machinery, equipment,
buildings and all things used in connection with the operation of the mine:


A.            In any and all events the mine shaft, guides and buildings shall
be left on the Leased Property, without the necessity of payment by Lessor to
Lessee therefor.


B.            As to all other property used in connection with the operation of
the mine (the “Other Property”), Lessor shall have the option to purchase the
same from Lessee at its then fair market value as is where is, but only if
Lessor purchases all of the Other Property.  To determine whether it wishes to
exercise this option, Lessor shall have a period of sixty (60) days after
receipt of notice of termination of the Amended and Restated Lease from Lessee
to inspect the Other Property.  On or before the end of the sixty (60) day
period Lessor shall notify Lessee in writing whether or not it elects to
exercise the option to so purchase the Other Property.  If Lessor elects to
purchase the Other Property, it shall have an additional sixty (60) days within
which to arrange for the payment therefor, which shall be made in cash to
Lessee, title and right to possession thereof shall pass to Lessor on the date
of termination of the Amended and Restated Lease.


C.            If Lessor fails to give the notice required by Subsection 23B
above, or in the event Lessor does not elect to exercise its option to purchase
said Other Property, Lessee shall have the right to remove the Other Property
from the Leased Property, and shall have a period of six (6) months from the
date of termination of the Amended and Restated Lease to do so.  This right of
Lessee to remove the remaining Other Property includes the right to remove all
machinery, equipment and materials and other property, regardless of whether or
not attached to the building in which it is situated or the manner of such
attachment.


D.            Any Other Property remaining at the end of the said six months
period shall become the property of the Lessor without the necessity of Lessor
paying Lessee therefor.  On the other hand, at Lessor’s option, Lessor may
within ninety (90) days thereafter require Lessee to remove any property of
Lessee it does not wish to remain on the Leased Property, other than the mine
shaft, guides and buildings.


E.            Any dispute between Lessor and Lessee in connection with the
matters contained in this Section 23 shall be determined by arbitration in
accordance with the provisions of Section 27.


Section 24.  Indemnity; Insurance.


A. Indemnity.  Lessee agrees to hold Lessor harmless from all claims for damages
or injuries, including death of any person, or damage to property in connection
with the Leased Property occurring through the negligence of Lessee, and to
defend any such suit brought against Lessor on account of such claim, and to pay
any judgment against Lessor resulting from any such suit.  Lessee further agrees
that it will use due care and diligence to avoid damage to property or injuries
to persons, and Lessee will compensate Lessor for any damage or injury,
including reasonable attorney fees in case of suit, suffered by it as the result
of any damage or injury occurring through the negligence of Lessee. 
Correspondingly, Lessor agrees to hold Lessee harmless from all claims for
damages or injuries, including death of any person, or damage to property in
connection with the Leased Property, occurring through the negligence of Lessor,
and to defend any suit brought against Lessee on account of such claim, and to
pay any judgment against Lessee resulting from any such suit.  Lessor further
agrees that it will use due care and diligence to avoid damage to property or
injuries to persons and Lessor will compensate Lessee for any damage or injury,
(15)

--------------------------------------------------------------------------------

including reasonable attorney fees in case of suit, suffered by it as the result
of any damage or injury occurring through the negligence of Lessor.  If injury,
loss-or damage is caused by the joint or concurring negligence of Lessor and
Lessee, then Lessor and Lessee shall be liable in solido therefor, with right of
contribution against the other party.  Both Lessor and Lessee agree to notify
the other in writing within ten (10) days of the receipt of notice by said party
that a suit has been filed against it which may result in any liability on the
part of the other under the provisions of this Amended and Restated Lease, and
within sixty (60) days of the receipt of notice by said party that a claim is
being asserted against it, which may result in any liability on the part of the
other under the provisions of this Amended and Restated Lease.


B. Insurance

1. Lessor will be named as an additional insured in Lessee’s premises liability
insurance policies in the minimum insured amount of $20,000,000.00 per
occurrence or at the same dollar amount of Lessee’s coverage, whichever is
greater, with no lesser ceiling per claimant relating to the mine which is
located in and under the Leased Property.

2. Lessee shall carry business interruption insurance as part of the coverage to
the extent it is reasonably available, in sufficient amounts with carriers
reasonably acceptable to Lessor and having a financial strength rating at least
equal to an AM Best (or equivalent rating agency) rating of Secure, which shall
insure the continuation of the payment of Royalties for at least two (2) years
in annual amounts equal to the annual Royalty payable with respect to 2,000,000
tons of salt even though the mine on the Leased Property may be unable to
produce for any reason (subject to typical exclusions and proof of loss
limitations for such policies) including but not limited to mine disaster or any
other business interruption.

3. Notwithstanding the foregoing provision, alternatively at Lessee’s option,
for the business interruption insurance coverage only, Lessee may provide a
reasonably comparable financial commitment to Lessor, which may be satisfied by
a similar commitment by an affiliated entity having assets in excess of $500
million.

4. Lessee shall deliver such certificates of insurance or financial commitment
documentation annually or as Lessor may reasonably request to evidence the
existence of the coverage’s or financial commitment required by this Section.



Section 25.  Right of First Refusal.  In the event, that Lessee wishes to sell
any of its rights hereunder, Lessor shall be given the privilege of purchasing,
the same if it meets any offer or bid which Lessee has received for the same, by
cash purchase within thirty (30) days of receipt of notice from Lessee that such
interest is for sale.  A conveyance to a subsidiary or affiliated company, or to
the stockholders of Lessee, a merger, or the granting of a mortgage or other
security device shall not be considered a sale or assignment for the purpose of
this Section.


(16)

--------------------------------------------------------------------------------

Section 26.  Assignment or Sublease.  It is agreed and understood that the
estate of either party hereto may be assigned or sub-leased in whole or in part,
subject to the provisions set forth in Section 25 above; provided, however, that
in the event Lessor, after receiving notice of any proposed sale to be given by
Lessee to Lessor, and within the thirty (30) days granted Lessor to purchase the
interest offered for sale, does not wish to exercise its rights to purchase the
interest, but considers the prospective purchaser to be either financially or
morally undesirable, Lessor shall so advise Lessee in writing, setting forth its
objection to such prospective purchaser and its reasons therefor.  If Lessee is
of the opinion that Lessor’s objections are justified, Lessee will not
consummate the proposed sale.  If, however, Lessee is of the opinion that
Lessor’s objections are not justified, it shall so notify Lessor, and Lessor and
Lessee agree that this dispute shall be determined by arbitration in accordance
with the provisions of Section 27.


Section 27.  Arbitration.  For the determination of any matter made subject to
arbitration hereunder, either party hereto may by written notice to the other
appoint an arbitrator.  Thereupon, within twenty (20) days after giving of such
notice, the other shall by written notice to the former appoint another
arbitrator.  In default of such second appointment within the twenty (20) day
period, the arbitrator first appointed shall be sole arbitrator.  When any two
arbitrators have been appointed as aforesaid, they shall, if possible, agree
upon a third arbitrator and shall appoint him by notice in writing, signed by
both of them in triplicate, one of which triplicate notices shall be given to
each party hereto.  If twenty (20) days shall elapse after the appointment of
the second arbitrator without notice of appointment of the third arbitrator
being given as aforesaid, then either party hereto, or both parties jointly, may
apply to the American Arbitration Association (“AAA”) to appoint the third
arbitrator, in which event such appointment so made by AAA shall be binding upon
the parties.  Upon appointment of the arbitrator or arbitrators (whichever way
appointed as aforesaid), the arbitration shall be conducted in New Orleans LA in
accordance with the Commercial Arbitration Rules of AAA, except to the extent
altered by the agreement of the parties.


Each party shall pay the expense of the arbitrator selected by or for it, and
the costs and expenses incurred in the preparation and presentation of its
evidence and the fees and charges of its witnesses and counsel, and all other
costs of the arbitration shall be equally divided between the parties hereto.


Section 28.  Division of Ownership.  No change or division whatsoever and
howsoever arising, relative to ownership of the Leased Property, Royalties or
this Amended and Restated Lease, or any part of the same, shall operate to
increase the obligations or diminish the rights of either party hereto, and that
regardless of any such change or division of ownership the Leased Property shall
be developed and operated as an entirety; and that notwithstanding any other
actual or constructive knowledge or notice whatsoever thereof, no such change or
division shall be binding upon either party unless and until after thirty (30)
days written notice thereof, together with certified copies of recordable
written instruments evidencing such change or divisions, shall have been
delivered to the other party.


Section 29.  Warranty of Title and Peaceable Possession. Lessor warrants and
agrees to defend the title to the Leased Property and to maintain Lessee in
possession thereof for all purposes of this Amended and Restated Lease, but it
is stipulated and agreed that, in the event of
(17)

--------------------------------------------------------------------------------

loss or failure of title, or eviction of the Lessee, the responsibility of
Lessor to Lessee for restitution, reimbursement and/or damages, under such
warranty, shall be limited solely to the reimbursement of Lessee for all money
actually received by Lessor as a Royalty.  This return of Royalty is further
restricted in that no Royalty received by Lessor more than one (1) year prior to
the very date upon which demand for return of Royalty shall be made need be
returned or shall be returnable hereunder.  Nor shall the returnable Royalty
include either interest or severance taxes accrued or paid.  Also, only that
portion of the returnable Royalty need be returned which shall be applicable to
that portion of the property from which Lessee may be evicted in the event such
eviction be from less than the entire property.  Lessee hereby waives and
renounces in favor of Lessor any claim, right, demand or cause of action for a
greater return or for damages.  However, it is agreed that Lessee may, at its
option, discharge any tax, mortgage or other lien or privilege which may rank
prior to this Amended and Restated Lease and be subrogated to the rights of the
holders thereof, and to apply any Royalty accruing hereunder toward satisfying
the same.


Section 30.  Reduction for Partial Interest. If Lessor owns an interest in the
Leased Property less than the entire fee simple estate, or no estate therein,
then the Royalties herein provided for shall be paid to Lessor only in the
proportion which its interest, if any, bears to the whole and undivided fee.


Section 31.  Compliance Subject to Law.  All terms and express or implied
covenants of this Amended and Restated Lease shall be subject to all valid
federal and state laws, executive orders, rules and regulations of any
regulatory authority having jurisdiction, and this Amended and Restated Lease
shall neither be terminated in whole or in part, nor Lessee be held liable in
damages, or failure to comply therewith, if compliance is prevented by or if
such failure is the result of any such law, order, rule or regulation.


Section 32.   Brine Operations; Royalty; Use of Cavity.  If Lessee should
conduct any brine operations on the Leased Property, Royalty for the salt thus
produced and shipped shall be computed hereunder just as though the number of
tons of salt hoisted had been rock salt.  In the event Lessee advises Lessor
that it has no further use for any cavity so created and that such cavity may be
used by Lessor, such cavity shall be offered to Lessor free of cost to Lessor
for use by Lessor, its successors and assigns, in storing liquids.  The outside
casing or pipe installed for production from any brine well or wells shall not
be pulled by Lessee but shall remain for use by Lessor, free of cost to Lessor. 
Lessee’s use of any cavity created by its brine operations shall not include the
right to use same for storage, but Lessee’s right to use cavities otherwise
created for such purpose is expressly recognized.  Lessee, however, shall not
store any radioactive or fissionable material in any such cavity.  It is
understood that Lessee, in its sole judgment, shall determine when it has no
further use for any such cavity and as to whether or not to notify Lessor that
it shall have the right to use such cavity for its purposes.


It is agreed and understood that in the use of any such cavity or cavities by
Lessor no radioactive or fissionable materials shall be stored.  With respect to
such storage, Lessor agrees to comply with the provisions of Section 6 hereof. 
Lessor further agrees specifically to assume full responsibility and liability
for any loss or damage that Lessee may sustain in any manner arising out of or
in connection with the care and maintenance of any such cavity or cavities or
the
(18)

--------------------------------------------------------------------------------

use thereof, including, but not limited to, breaking into any mine or mines
and/or well or wells of Lessee, or loss or damage to any surface facilities or
structures of Lessee, and Lessor agrees immediately prior to the use of any such
cavities to indemnify Lessee against any and all such loss and damage, and to
furnish bond or carry adequate insurance for the purpose, delivering to Lessee
evidence hereof in an acceptable form; provided, however, that before any such
cavity is turned over to Lessor and becomes the responsibility of Lessor, Lessor
shall be given ample opportunity and time to inspect and test the cavity, and
shall be furnished access to all records of Lessee concerning the physical
characteristics of the cavity promptly upon request by Lessor.  If Lessor does
not desire to assume responsibility for the cavity it may refuse the tender
thereof, in which event Lessee may remove therefrom such portions of its
equipment or material as it may desire and plug and abandon such cavity, or
Lessee may use such cavity for such purposes as it may see fit, including the
right of storage.


The term radioactive and fissionable, as herein used, does not apply to normal
hydrocarbons or chemical compounds but relates to material in an active state of
atomic decomposition, such as to be radioactive and which is dangerous to
persons or property. Storage activities related to hydrocarbons or chemical
compounds are addressed in Section 6(A), above.


Section 33.    Notice of Default; Opportunity to Cure.  In the event Lessor
considers that Lessee has failed to conform or comply with any of the express or
implied obligations of this agreement, Lessor shall notify Lessee in writing,
setting forth specifically the respects in which Lessor considers that Lessee
has so failed to perform or comply, and Lessee shall have sixty (60) days after
receipt of such notice within which to remedy or commence to remedy any such
.defaults so alleged by Lessor.  The delivery of said notice to Lessee and the
lapse of sixty (60) days thereafter shall be a precedent condition to the
bringing of any action by Lessor under this agreement.  If an adverse claim is
asserted against the title of Lessor, or any portion thereof, Lessee shall be
entitled to withhold payment to Lessor to the extent of the disputed portion, or
to provoke a concursus and deposit the disputed amount in the registry of the
court until such claim has been finally determined or until Lessor shall have
furnished bond to Lessee in an amount and with sureties satisfactory to Lessee,
or other adequate security with respect to such claim.


Section 34.    Force Majeure.  When performance by Lessee hereunder is delayed
or interrupted by lack of labor or materials, or by fire, storm, flood, war,
rebellion, insurrection, riot, strike, differences with workmen or failure of
carriers to transport or furnish facilities for transportation, or as a result
of some order, requisition or necessity of the federal or state government, or
any governmental subdivision, or as the result of any cause whatsoever beyond
the control of Lessee, the time of such delay or interruption shall not be
counted against Lessee, anything in this Amended and Restated Lease to the
contrary notwithstanding.  During any calendar year within which less than the
minimum number of tons of salt may be shipped and such force majeure as is
defined herein shall occur, then and in that event, the minimum number of tons
of salt required to be shipped shall be reduced proportionately, that is to say,
as the ratio of the number of days covered by the force majeure shall bear to
365 days (for example, if the force majeure should cover a period of 14 days,
the minimum number of tons of salt required to be shipped shall be reduced by
14/365).


(19)

--------------------------------------------------------------------------------

The foregoing provisions of this force majeure clause shall not be so
interpreted under any circumstances as to extend the term of this Amended and
Restated Lease beyond its term.


By the same token, in the event any such force majeure as described above, shall
occur and operate to impair the ability of Lessor to perform any obligations
hereunder Lessor shall be similarly excused from performing during the existence
of the force majeure and shall have a similar length of time after the force
majeure has ended to perform.


Section 35.  Title Opinions.  In the event Lessee obtains a title opinion or
title opinions or supplemental title opinion or opinions upon the Leased
Property, an unsigned copy thereof shall be furnished to each Lessor.


Section 36.  Surveys.  If Lessee shall cause any of the exterior or interior
lines of the property covered by this Amended and Restated Lease to be surveyed,
Lessee shall furnish Lessor with four copies or prints of such survey or
surveys.  Lessee shall also furnish Lessor with four copies or prints of all
maps submitted by it to any parish, state or federal regulatory body in
connection with any proposed action, if there is such regulatory body or if such
map is required.


Section 37.  Protection of Oak Trees.  Lessee shall not cut, damage or use oak
trees growing upon the Leased Property wherever it is possible to conduct its
operations without disturbing the same; provided, however, that Lessee shall
have no liability for damage to trees resulting from its normal operations.


Section 38.  Notice.  Any notice, request, approval, consent, exercise of an
option or election, furnishing of a report, statement, record, map, document, or
other instrument or communication pursuant to any provision hereof shall be
deemed sufficiently given, delivered, furnished or served if sent by certified
or registered mail addressed, respectively, to the following:


A.            To the Lessor:


1.              ISLAND PARTNERSHIP, L.L.C.
Suite 1800, 1010 Common Street
New Orleans LA 70112


2.              JMB COTE BLANCHE, L.L.C.
203 Main Street
Franklin LA 70538


And


3.              CFB, L.L.C.
c/o JPMorgan Chase Bank, N.A.
Attn: Closely Held Asset Mgmt, mail code: OH1-1275
1111 Polaris Parkway
Columbus, OH 43240


(20)

--------------------------------------------------------------------------------

B.            TO THE LESSEE:


Carey Salt Company
9900 West 109th Street, Suite 100
Overland Park, KS 66210
Attn:  Director, Natural Resources


Either Lessor or Lessee shall have the right to change the person or persons
above designated to receive any such communication or instrument, or the address
to which any such person should be addressed, by giving written notice thereof
to the other signed by the persons then designated, or with respect to Lessor,
if not signed by those designated, in lieu thereof signed by such of the parties
constituting Lessor then entitled in the aggregate to receive at least 51%
of-the royalties due hereunder; provided, however, that neither Lessee nor
Lessor shall be entitled to designate more than three (3) such parties and, in
the event more than three (3) are designated, the other party may, at its
option, select any two of those designated as to whom the provisions of this
Section shall apply.


In the event of the death or incapacity of any individual or the liquidation or
dissolution of any corporate party designated by Lessor under the provisions of
this Section, another person shall be designated in his stead, by written notice
signed by such of the parties constituting Lessor as are then entitled in the
aggregate to receive at least 51% of the royalties due hereunder; provided that
in absence of such notification and designation communications and instruments
sent in accordance with the previous designations shall be valid and binding.


In all instances in which Lessor is required or empowered herein to give notices
to Lessee, to make requests of Lessee, to advise Lessee of approvals or grant
consents to Lessee, to appoint arbitrators, to exercise options or any similar
rights or privileges hereunder, same shall be made, given or sent to Lessee by
the parties designated by Lessor to receive notices under the provisions of this
Section and, when so given, shall be conclusively presumed to be on behalf of
and shall be binding upon all parties constituting Lessor.  Notwithstanding the
provisions of the preceding sentence, however, whenever Lessor is required to
consent to or approve of a proposed action or operation by Lessee hereunder,
such consent or approval of such of the parties constituting Lessor and then
being entitled in the aggregate to receive at least 51% of the royalties due
hereunder shall be sufficient to enable Lessee to so act or operate and shall
bind all of the parties then constituting Lessor and their heirs, executors,
administrators, successors and assigns, whether or not notice of such consent or
approval is given by Lessor in the manner otherwise provided in this Section 38,
and whether or not the parties designated by Lessor under the provision of this
Section join in such consent or approval.  Failure of Lessor to communicate to
Lessee whether or not any consent or approval requested of Lessor by Lessee is
granted within sixty (60) days from the mailing of such request shall be
equivalent to approval or consent of Lessor.


(21)

--------------------------------------------------------------------------------

Section 39.  Binding Effect.  This agreement shall be binding upon, and, subject
to other provisions of this agreement, inure to the benefit of, the heirs,
executors, administrators, successors and assign of the parties hereto.


Section 40.  Counterparts.  This Amended and Restated Lease may be executed by
the parties separately, on different dates, and in counterparts, but shall
nevertheless be binding and effective as of the date first written on the first
page hereof.


Section 41.  Leasehold Mortgage Provisions.              (a)            For the
purpose of this Section 41, the following definitions shall apply: The term
“Mortgagee” shall mean any bank, bank holding company, savings and loan
association, trust company, credit corporation, insurance company or pension
fund (including any entity acting as trustee or agent for any of the foregoing),
having assets in excess of One Billion Dollars ($1,000,000,000.00), or a
wholly-owned subsidiary of any of the foregoing entities. The term “Nominee”
shall mean a direct or indirect wholly-owned subsidiary of a Mortgagee.


(b)            Lessee is hereby given the right by Lessor to mortgage to one or
more Mortgagees its interest in the Lease, including but not limited to this
Amended and Restated Lease, under one or more mortgages or other security
devices (a “Mortgage”), and as collateral security for such Mortgage(s), to give
to such Mortgagee(s) a lien, assignment and/or security interest in (i) any
personal property included within the Lease, including but not limited to this
Amended and Restated Lease and (ii) the income, receipts, revenues and profits
of the Leased Property save and except the Lessor’s royalties. If Lessee shall
mortgage the Lease, including but not limited to this Amended and Restated Lease
and if any such Mortgagee shall send to Lessor a true copy thereof, together
with written notice specifying the name and address of the Mortgagee, Lessor
agrees that so long as such Mortgage shall remain unsatisfied, the following
provisions shall apply: (i) Lessor shall not agree to a consensual cancellation,
termination, surrender, or modification of the Lease, including but not limited
to this Amended and Restated Lease by Lessee, without the prior consent in
writing of such Mortgagee and no such consensual cancellation, termination,
surrender or modification without such prior consent shall be binding on such
Mortgagee; and (ii) Lessor shall, upon sending Lessee any notice of default,
simultaneously send a copy of such notice to such Mortgagee(s), at the same time
and in the same manner that such notice is sent to Lessee, and to such addresses
as may be designated in a written notice from such Mortgagee(s) received by
Lessor. No notice given by Lessor to Lessee shall be binding upon or affect a
Mortgagee unless a copy of such notice shall be given to the Mortgagee pursuant
to this subparagraph (b). In addition to the other rights of the Mortgagee(s)
set forth in this Section 41, such Mortgagee(s) shall, after service of any such
notice upon it, have the right to cure and cause the cure of any default by
Lessee hereunder, and Lessor shall accept such performance by or at the
instigation of such Mortgagee(s) as if the same had been done by Lessee.


(c)            Before giving any notice of election to terminate the Lease,
including but not limited to this Amended and Restated Lease, Lessor shall allow
Mortgagee the same cure periods given to Lessee hereunder to cure such default,
running concurrently with the cure period afforded to Lessee.


(22)

--------------------------------------------------------------------------------

(d)            In the event of a default by Lessee in the performance of any
term, covenant, condition or agreement on Lessee’s part to be performed under
this lease of a nature that cannot practicably be cured by Mortgagee without
taking possession of the Leased Property, or of a nature that is not susceptible
of being cured by Mortgagee, Lessor shall not terminate the Lease, including but
not limited to this Amended and Restated Lease by reason of such default, if and
so long as (i) in the case of a default which cannot practicably be cured by
Mortgagee without taking possession of the Leased Property, Mortgagee shall
deliver to Lessor, prior to the date of which Lessor shall be entitled to
terminate the Lease, including but not limited to this Amended and Restated
Lease, a written instrument in which Mortgagee agrees to commence foreclosure
proceedings or take any other steps or actions to obtain possession of the
Leased Property, and Mortgagee thereafter commences such proceedings or actions
within a reasonable time, diligently prosecutes the same to completion (unless
in the meantime the Mortgagee acquires Lessee’s interest under the Lease,
including but not limited to this Amended and Restated Lease, either in its own
name or through a Nominee), and upon obtaining possession of the Leased Property
(including possession by a keeper, receiver, Nominee of purchaser at a
foreclosure or other sale), diligently and with continuity proceeds to cure such
default and effects a cure of such default; or (ii) in the case of a default
which is not susceptible of being cured by Mortgagee, Mortgagee shall, within a
reasonable time, institute foreclosure proceedings or take any other steps or
actions to obtain possession of the Leased Property, and diligently prosecute
the same to completion (unless in the meantime, Mortgagee acquires Lessee’s
interest under the Lease, including but not limited to this Amended and Restated
Lease, either in its own name or through a Nominee).  Mortgagee shall not be
required to continue to proceed to obtain possession, or to continue in
possession of the Leased Property pursuant to clause (i), or continue to
prosecute foreclosure proceedings or any other action pursuant to clause (ii)
above, if and when such default shall be cured. If Mortgagee, its Nominee, or a
purchaser at a foreclosure or other sale shall acquire title to Lessee’s
interest in the the Lease, including but not limited to this Amended and
Restated Lease and shall cure all of Lessee’s defaults under the Lease,
including but not limited to this Amended and Restated Lease, which defaults
Mortgagee received notice of in accordance with the terms of this Section 41,
and which are susceptible of being cured by such Mortgagee or by such Nominee or
purchaser, as the case may be, within the time reasonably required therefor,
then the defaults of any prior holder of Lessee’s interest in the Lease,
including but not limited to this Amended and Restated Lease which are not
susceptible of being cured by such Mortgagee (or by such Nominee or purchaser)
shall not be deemed to be defaults under the Lease, including but not limited to
this Amended and Restated Lease as between Lessor and the Mortgagee, its Nominee
or such purchaser.


(e)            No Mortgagee or its Nominee shall become liable under the
provisions of the Lease, including but not limited to this Amended and Restated
Lease unless and until such time as it becomes the owner of Lessee’s interest in
the Lease, including but not limited to this Amended and Restated Lease.


(f)            (i)            In the case of termination of the Lease, including
but not limited to this Amended and Restated Lease by reason of any default or
for any other reason prior to the end of the stated term of the Lease, including
but not limited to this Amended and Restated Lease and if an assignment under
subsection (g) hereof is prohibited as a result of a bankruptcy, Lessor shall
give prompt notice thereof to each Mortgagee in the manner provided in
subsection (b) hereof.
(23)

--------------------------------------------------------------------------------

Lessor, on written request of any such Mortgagee, made any time within sixty
(60) days after the receipt of such notice by such Mortgagee, shall execute and
deliver a new lease of the Leased Property to the Mortgagee, or its Nominee, for
the remainder of the term of the Lease, including but not limited to this
Amended and Restated Lease had the Lease, including but not limited to this
Amended and Restated Lease not been terminated, upon all of the terms, covenants
and conditions contained in the Lease, including but not limited to this Amended
and Restated Lease, provided that the prospective tenant thereunder agrees to
comply with the requirements of this subparagraph (f). The tenant under such new
lease shall (x) simultaneously with the delivery of such new lease, pay to
Lessor all unpaid rental, royalties and any other amounts of money due under the
Lease, including but not limited to this Amended and Restated Lease as if the
Lease, including but not limited to this Amended and Restated Lease had
continued in effect up to and including the date of the commencement of the term
of such new lease, and all reasonable expenses, including reasonable attorneys’
fees, incurred by Lessor in connection with any defaults by Lessee under the
Lease, including but not limited to this Amended and Restated Lease, the
termination of the Lease, including but not limited to this Amended and Restated
Lease and the preparation of the new lease, less any amounts collected by Lessor
from any subtenants or, other occupants of the Leased Property in payment of any
obligations described hereinabove, and (y) cure all defaults existing under the
Lease, including but not limited to this Amended and Restated Lease which are
susceptible of being cured by such tenant under the new lease within the time
reasonably required therefor.


(ii)            Any such new lease shall maintain the same priority as the
Lease, including but not limited to this Amended and Restated Lease with regard
to any mortgage affecting the Leased Property or any part thereof or any other
rights, liens or encumbrances thereon.  The provisions of the immediately
preceding sentence shall be self-executing, and Lessor shall have no obligation
to do anything, other than to execute and deliver such new lease, to assure to
the tenant under such new lease good title to the leasehold estate created
thereby.


(iii)            If more than one Mortgagee requests a new lease pursuant to
this subparagraph (f), the Lessor shall recognize as the Mortgagee entitled to
receive such new lease the holder of the Mortgage with the highest lien
priority.


(iv)            Any new Lessee must accept all Lessee obliga­tions and
responsibilities and acquire all Lessee’s assets (relating to or used in
connection with the Leased Property that are necessary to discharge Lessee’s
obligations under the Lease, including but not limited to this Amended and
Restated Lease), which are then in existence and owned by Lessee at the time of
the execution of the new lease. Further, there may be no partial assignment of
Lessee’s rights under the Lease, including but not limited to this Amended and
Restated Lease.


(g)            Lessee shall have the right to assign the Lease, including but
not limited to this Amended and Restated Lease to a Mortgagee or to a Nominee of
such Mortgagee (provided that, in the case of an assignment to a Nominee of a
Mortgagee, the Mortgagee shall guarantee the Nominee’s obligations to pay
royalties and to maintain the insurance provided for herein). The provisions of
Sections 25 and 26 of the Lease, including but not limited to this Amended and
Restated Lease shall not apply to the acquisition by the Mortgagee or such
Nominee of Lessee’s interest hereunder as a result of foreclosure of a mortgage,
exercise of a power of sale or by
(24)

--------------------------------------------------------------------------------

assignment in lieu of foreclosure or any first transferee of either of them,
provided the Mortgagee or a Nominee or the first transferee of the Mortgagee or
such Nominee of the estate created under the Lease, including but not limited to
this Amended and Restated Lease (i) shall have a net worth immediately after
such transfer that is equal to or greater than the net worth of Carey Salt
Company immediately after its acquisition of the Lessee’s interest in the Lease,
including but not limited to this Amended and Restated Lease, (ii) has or will
have supervisory personnel at the Leased Property who are experienced in
underground mining operations, and (iii) as to the Mortgagee at the time of such
taking of title (or if there is more than one Mortgagee, then the holders or
participants of at least ten per cent (10%) of the debt secured by the Mortgage)
shall have a rating by Moody’s or Standard and Poor’s on their respective long
term debt of at least the minimum “investment” grade.  Any transfers of the
Lease, including but not limited to this Amended and Restated Lease thereafter
occurring shall be subject to Sections 25 and 26 of the Lease, including but not
limited to this Amended and Restated Lease. Unless an assignment pursuant to
this sub­section (g) is prohibited by bankruptcy, Lessee will take any steps
necessary to effectuate an assignment and render unnecessary the execution of a
new lease pursuant to sub-section 6(f).”


(h)            Lessor and Lessee acknowledge that Lessee has given and Lessor
has received notice that Lessee has mortgaged its interest in the Lease,
including but not limited to this Amended and Restated Lease to JPMorgan Chase
Bank, N.A. as Collateral Agent and Lessee has sent Lessor a true copy of the
Mortgage to Lessor who has received it.


Section 42.  Organization and Authority of Signing Parties.


(a)            Island Partnership, L.L.C. and each person signing this Amended
and Restated Lease on behalf of Island Partnership, L.L.C. represents to the
remaining parties as follows: Island Partnership, L.L.C. is duly formed and
legally and validly existing as a limited liability company under the laws of
the State of Louisiana.  Island Partnership, L.L.C. has all requisite power and
all governmental certificates of authority, licenses, permits, qualifications
and other documentation to own and lease the Leased Property and to carry on its
business as now conducted and as contemplated to be conducted.  Each person
signing on behalf of Island Partnership, L.L.C. is authorized to do so.  This
Amended and Restated Lease has been duly authorized, executed and delivered on
behalf of Island Partnership, L.L.C. and constitutes the legal, valid and
binding obligation of Island Partnership, L.L.C. enforceable in accordance with
its terms.


(b)            JMB Cote Blanche, L.L.C. and each person signing this Amended and
Restated Lease on behalf of JMB Cote Blanche, L.L.C. represents to the remaining
parties as follows: JMB Cote Blanche, L.L.C.  is duly organized and legally and
validly existing as a limited liability company under the laws of the State of
Louisiana.  JMB Cote Blanche, L.L.C. has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
other documentation to own and lease the Leased Property and to carry on its
business as now conducted and as contemplated to be conducted.  Each person
signing on behalf of JMB Cote Blanche, L.L.C. is authorized to do so.  This
Amended and Restated Lease has been duly authorized, executed and delivered on
behalf of JMB Cote Blanche, L.L.C.  and constitutes the
(25)

--------------------------------------------------------------------------------

legal, valid and binding obligation of JMB Cote Blanche, L.L.C.  enforceable in
accordance with its terms.


(c)            CFB, LLC and each person signing this Amended and Restated Lease
on behalf of CFB, LLC represents to the remaining parties as follows: CFB, LLC
is duly organized and legally and validly existing as a limited liability
company under the laws of the State of Louisiana.  CFB, LLC has all requisite
power and all governmental certificates of authority, licenses, permits,
qualifications and other documentation to own and lease the Leased Property and
to carry on its business as now conducted and as contemplated to be conducted. 
Each person signing on behalf of CFB, LLC is authorized to do so.  This Amended
and Restated Lease has been duly authorized, executed and delivered on behalf of
CFB, LLC  and constitutes the legal valid and binding obligation of CFB, LLC
enforceable in accordance with its terms.


(d)            Carey Salt Company and each person signing this Amended and
Restated Lease on behalf of Carey Salt Company represents to the remaining
parties as follows: Carey Salt Company is duly incorporated and legally and
validly existing under the laws of the State of Delaware.  Carey Salt Company
has all requisite power and all governmental certificates of authority,
licenses, permits, qualifications and other documentation to lease the Leased
Property and to carry on its business as now conducted and as contemplated to be
conducted.  Each person signing on behalf of Carey Salt Company is authorized to
do so.  This Amended and Restated Lease has been duly authorized, executed and
delivered on behalf of Carey Salt Company and constitutes the legal valid and
binding obligation of Carey Salt Company enforceable in accordance with its
terms.


Section 43.  Lessor’s Estoppel.  The Lessor certifies that:



1. This Amended and Restated Lease represents the entire agreement between the
parties as to the Leased Property, it is now in full force and effect, and has
not been further amended, modified or supplemented.  All conditions of the Lease
and this Amended and Restated Lease to be performed by Lessee have been
performed or satisfied.




2. All sums payable under the Lease and this Amended and Restated Lease by
Lessee to Lessor have been paid.




3. (a) There are no defaults on the part of Lessee under the Lease or this
Amended and Restated Lease, and (b) there are no events currently existing (or
with the passage of time, giving of notice or both, which would exist) which
give Lessor the right to cancel or terminate the Lease or this Amended and
Restated Lease.




4. Except as specifically stated in this Amended and Restated Lease, Lessor has
no defense as to its obligations under the Lease or this Amended and Restated
Lease and has no claims, offsets or counterclaims against Lessee.




5. There are no actions, whether voluntary or otherwise, pending against the
Lessor pursuant to the bankruptcy or insolvency laws of the United States or any
state thereof.



(26)

--------------------------------------------------------------------------------

6. There are no current defaults with respect to Lessor’s obligations under the
Lease or this Amended and Restated Lease.



Section 44.  Recordation.  This Amended and Restated Lease shall not be recorded
in the public records of St. Mary Parish, Louisiana, and any recordation of the
Amended and Restated Lease in violation of this Section shall be a default under
this Amended and Restated Lease and shall have no effect.  However, there shall
be recorded a Notice of Lease in substantially the form of Exhibit B hereto to
put third parties on notice of the existence of this Amended and Restated Lease
pursuant to the provisions of La. R.S. 9:2742.  The parties agree to join in the
execution of such Notice of Lease.


Section 45.  Miscellaneous.


A.  Nothing in this Amended and Restated Salt and Surface Lease shall constitute
the satisfaction or extinguishment of all the obligations owed under the Lease
or this Amended and Restated Lease, nor shall it be a novation of the
obligations under the Lease or this Amended and Restated Lease.  As amended
hereby, the parties hereto do hereby ratify confirm and adopt the Lease as
amended and restated herein.


B.  This Amended and Restated Lease and the Notice of Amended and Restated Lease
may be executed simultaneously in two or more counterparts, each of which shall
be deemed an original and all of which, when taken together, constitute one and
the same document. The signature of any party to any counterpart shall be deemed
a signature to, and may be appended to, any other counterpart.


C.  The headings of the various Sections of this Amended and Restated Lease are
for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.


The Rest of This Page is Intentionally Left Blank
(27)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor, ISLAND PARTNERSHIP, L.L.C. has executed this Amended
and Restated Salt and Surface Lease in the presence of the undersigned competent
witnesses.
 
WITNESSES:
 
LESSOR:
 
 
 
 
ISLAND PARTNERSHIP, L.L.C.
/s/ Lynne Crumhorn  
 
 
 
/s/ Kathleen C. Murphy
 
By:
/s/ Rader Jackson
 
 
Rader Jackson
 
 
 
 
By:
/s/ Caroline Senter
 
 
Caroline Senter
 
 
 
 
By:
/s/ Robert P. McCay
 
 
Robert P. McCay

 
(28)

--------------------------------------------------------------------------------

THE STATE OF LOUISIANA  §

PARISH OF Orleans §



On this 13th day of March, 2014, before me personally appeared RADER JACKSON,
CAROLINE SENTER and ROBERT P. MCCAY, to me personally known, who, being by me
duly sworn, did say that they are all the Members of the Management Committee of
ISLAND PARTNERSHIP, L.L.C. and said appearer acknowledged to me, Notary, in the
presence of the undersigned competent witnesses, that the foregoing instrument
was signed on behalf of said limited liability company by authority granted
pursuant to its operating agreement, and said appearers acknowledged said
instrument to be the free act and deed of said limited liability company.


IN WITNESS WHEREOF, said appearers have executed these presents together with
me, Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.


WITNESSES:
 
/s/ Lynne Crumhorn
/s/ Rader Jackson
 
Rader Jackson
 
/s/ Kathleen C. Murphy
/s/ Caroline Senter
 
Caroline Senter
 
 
/s/ Robert P. McCay
 
Robert P. McCay

 

/s/ Nadine B. Hammonds

 
NOTARY PUBLIC
NOTARY/BAR NO. 8679
MY COMMISSION EXPIRES AT DEATH


(29)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor, JMB COTE BLANCHE, L.L.C., has executed this Amended
and Restated Salt and Surface Lease in the presence of the undersigned competent
witnesses.


WITNESSES:
 
LESSOR:
 
 
 
/s/ Destiny Ghergich
JMB COTE BLANCHE, L.L.C.
 
 
 
/s/ Stephanie M. Frost
By:
/s/ Glenn J. Vice
 
 
Glenn J. Vice, President

 

THE STATE OF LOUISIANA  §

PARISH OF St. Mary  §

 
On this 13th day of March, 2014, before me personally appeared GLENN J. VICE, to
me personally known, who, being by me duly sworn, did say that he is the
President of JMB COTE BLANCHE, L.L.C. and said appearer acknowledged to me,
Notary, in the presence of the undersigned competent witnesses, that the
foregoing instrument was signed on behalf of said limited liability company by
authority granted pursuant to its operating agreement and a resolution of its
Managing Board, and said appearer acknowledged said instrument to be the free
act and deed of said limited liability company.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.
 
WITNESSES:
 
 
 
 
 
/s/ Destiny Ghergich
 
/s/ Glenn J. Vice
 
 
Glenn J. Vice
 
 
 
/s/ Stephanie M. Frost
 
 

 

/s/ Margaret E. Judice

 
NOTARY PUBLIC
NOTARY/BAR NO. 24133
MY COMMISSION EXPIRES AT MY DEATH
(30)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor, CFB, LLC, has executed this Amended and Restated
Salt and Surface Lease in the presence of the undersigned competent witnesses.


WITNESSES:
 
LESSOR:
 
 
 
 
CFB, LLC
 
By:
JPMorgan Chase Bank, N.A., as
 
 
Trustee of the Caroline F. Baker
Trust No. 1
 
 
 
ATTEST:
By:
/s/ Michael G. Redin
 
 
Michael G. Redin,
/s/ Lee C. Ritter
 
Executive Director
Lee C. Ritter, Vice President
 
 
 
 
 
STATE OF _____Ohio________________________________ §
 
 
Country  OF  Franklin___________________§
 
 



On this 13th day of March, 2014, before me personally appeared MICHAEL G. REDIN,
to me personally known, who, being by me duly sworn, did say that he is the
Executive Director of JPMorgan Chase Bank, NA who as Trustee of the Caroline F.
Baker Trust No. 1 is the sole Manager of CFB, LLC and said appearer acknowledged
to me, Notary, in the presence of the undersigned competent witnesses, that the
foregoing instrument was signed on behalf of said limited liability company by
authority granted pursuant to its operating agreement and a resolution of the
Board of Directors of JPMorgan Chase Bank, NA, and said appearer acknowledged
said instrument to be the free act and deed of said trust and limited liability
company.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
 
 
/s/ Michael G. Redin
 
 
Michael G. Redin
 
 
 
 
 
 

                                                                                            
 
                                                                                          
 
/s/ Denise Chamberlain

--------------------------------------------------------------------------------

NOTARY PUBLIC
MY COMMISSION EXPIRES ____  9-20-2017______


(31)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee, CAREY SALT COMPANY, has executed this Amended and
Restated Salt and Surface Lease in the presence of the undersigned competent
witnesses.


WITNESSES:
 
LESSEE:
 
 
 
/s/ James D. Standen
CAREY SALT COMPANY
 
 
 
/s/ Todd Rohr
By:
/s/ Joseph Havasi
 
 
Joseph Havasi
 
 
 
THE STATE OF __________Kansas__________§
 
 
 
 
 
COUNTY OF______________Johnson____________  §
 
 



On this 13th day of March, 2014, before me personally appeared Joseph Havasi, to
me personally known, who, being by me duly sworn, did say that he is the
Director, Natural Resources, of CAREY SALT COMPANY and said appearer
acknowledged to me, Notary, in the presence of the undersigned competent
witnesses, that the foregoing instrument was signed on behalf of said
corporation by authority of its Board of Directors, and said appearer
acknowledged said instrument to be the free act and deed of said corporation.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the County and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
/s/ James D. Stander
 
/s/ Joseph Havasi
 
Joseph Havasi
 
 
 
/s/ Todd Rohr
 
 

 
/s/ Norma Frazier

--------------------------------------------------------------------------------

NOTARY PUBLIC
My commission expires: ______  9-25-2014________
 
(32)

--------------------------------------------------------------------------------

EXHIBIT “B”
 
NOTICE OF AMENDED AND RESTATED SALT AND SURFACE LEASE
 
THIS NOTICE OF AMENDED AND RESTATED SALT AND SURFACE LEASE (the “Notice”) is
made by and between:
 
ISLAND PARTNERSHIP, L.L.C. (TIN: XX-XXX7477), a Louisiana limited liability
company whose Articles of Organization were recorded October 24, 2000, whose
address is Suite1800, 1010 Common Street, New Orleans LA 70112, appearing herein
through and being represented by Rader Jackson, Robert P. McCay and Caroline
Senter, being all of the Members of the Management Committee of Island
Partnership, L.L.C., duly authorized pursuant to the terms and provisions of
Island Partnership, L.L.C. Operating Agreement;


JMB COTE BLANCHE, L.L.C. (TIN: XX-XXX6126), a Louisiana limited liability
company, whose address is 203 Manin Street Franklin, Louisiana 70538, appearing
herein through and being represented by Glenn J. Vice, its President, duly
authorized; and


CFB, LLC (TIN: XX-XXX5049), a Louisiana limited liability company, whose address
is c/o JPMorgan Chase Bank, N.A., Attn: Closely Held Asset Mgmt., 1111 Polaris
Parkway, Columbus OH 43240, appearing herein through and being represented by
its sole manager, JPMorgan Chase Bank, N.A., in its capacity as Trustee of the
Caroline F. Baker Trust No. 1, said bank appearing herein through and being
represented by Michael G. Redin, Executive Director, duly authorized;
 (hereinafter collectively referred to as “LESSOR” or “LESSORS”),


AND


CAREY SALT COMPANY (TIN: 13-3563048), a Delaware corporation, authorized to do
and doing business in the State of Louisiana, appearing herein through and being
represented by Joseph Havasi, its Director, National Resources, duly authorized,
whose address is 9900 West 109th Street, Suite 100, Overland Park, KS, 66210.
(hereinafter referred to as “LESSEE”),


RECITALS:


(33)

--------------------------------------------------------------------------------

A. John Taylor Caffrey, individually and as Agent and Attorney in Fact and The
J.M. Burguieres Company, Ltd., a Louisiana corporation, and Lessee entered into
a Salt and Surface Lease dated June 21, 1961 and recorded in Conveyance Book
11-U under Entry No. 111822 of the Records of St. Mary Parish Louisiana; as
amended by Act of Amendment to Salt Lease dated as of May 30, 1973 by and among
John Taylor Caffrey, individually and as Agent and Attorney in Fact and The J.M.
Burguieres Company, Ltd. and Lessee and recorded in Conveyance Book 17-S at
folio 870 under Entry No. 153936 of the Records of St. Mary Parish Louisiana; as
amended by Agreement dated as of November 21, 1990, by and among The J.M.
Burguieres, Co., Ltd., Island Partnership, Domtar Industries, Inc. and Lessee
and recorded in Conveyance Book 33-V at folio 186 under Entry No. 232548 of the
Records of St. Mary Parish Louisiana; and as amended by Amendment to Salt and
Surface Lease dated as of July 1, 1997 by and among Island Partnership, The J.M.
Burguieres Company, Ltd. and Caroline F. Baker Trust No. 1 and Lessee and
recorded in Conveyance Book 40-O at folio 532 under Entry No. 258785 of the
Records of St. Mary Parish Louisiana (the “Lease”);




B. The parties have further amended and restated the Lease by entering into an
Amended and Restated Salt and Surface Lease (the “Amended and Restated Lease”)
and desire to place of record a Notice of Lease to give third parties notice of
thereof;



NOW, THEREFORE, they execute and record this Notice of Lease for the purpose of
giving third parties notice of the provisions of the Amended and Restated Lease,
to wit:


1.            Date of Amended and Restated Lease.  The Amended and Restated
Lease was executed on March 13, 2014, but effective as of January 1, 2014.
 
2.            Description of Leased Property.  The Leased Property (the “Leased
Property”) is the following lands situated in the Parish of St. Mary, State of
Louisiana, to-wit:


That certain Island or tract of land, together with all of the rights, ways,
privileges, servitudes and advantages thereunto belonging or in anywise
appertaining, situated in the Parish of St. Mary, State of Louisiana, known as
COTE BLANCHE ISLAND, sometimes described as comprising all of Sections 19, 20,
21, 22, 23, 24 and 25 of T15S, R7E, containing 1635 Ac.±; sometimes described as
lying in T15S, R7E and being bounded on the south by Cote Blanche Bay, on the
west by lands of John M. Caffery in Sections 6 & 11 and the lands of Cypremont
Land Company in Section 14, on the north by lands of John M. Caffery in Sections
5, 6 & 12 and on the east by lands of John M. Caffery in Section 12, by lands of
The Chicago Title and Trust Company in Section 7, and by lands of John M.
Caffery in Section 13;


LESS AND EXCEPT from the above described property:


That portion of the extreme northern edge of Cote Blanche Hummoch, commonly
called Cote Blanche Island, situated in T15S, R7E, Southwestern Land District of
(34)

--------------------------------------------------------------------------------

Louisiana, in the Parish of St. Mary, immediately south of and rendering
fractional, Section 5 of said Township and Range, and containing in the
aggregate 7.76 acres and to be composed of three tracts of 0.94 acres, 1.86
acres and 4.96 acres, all as delineated upon a map or plat made by Walter Y.
Kamper, Surveyor and Civil Engineer, dated in May, 1917, attached to and made
part thereof for a full description of the property conveyed, to an act of sale
by The J.M. Burgieres Company Ltd., and Donelson Caffery to The Albert Hanson
Lumber Company, Ltd. Dated August 31, 1917, recorded January 4, 1919, book 3-T,
page 473 No. 45501, conveyance records of St. Mary Parish, Louisiana.


Being the same property shown on the plat of Gandolfo Kuhn, L.L.C., Land
Surveyors, dated March 10, 2014, a copy of which is attached hereto as Exhibit A
(hereinafter, the “Plat”).  All of the said property is hereinafter referred to
as the “Leased Property.”


3.            Date of Commencement.  The initial term of the Lease commenced on
June 21, 1961 (the “Commencement Date”).
 
4.            Initial Term.  The initial term of the Lease expires on June 30,
2060.
 
5.            Renewal Options.  The Amended and Restated Lease provides the
Lessee with two (2) options to extend the Amended and Restated Lease each for an
additional term of twenty-five (25) years (each an “Extension Term”) upon the
same terms and conditions contained in the Amended and Restated Lease.
 
6.            Right of First Refusal.  The Amended and Restated Lease contains a
right of first refusal in favor of the Lessor in the event the Lessee desires to
sell any of its rights under the Amended and Restated Lease.
 
7.            Purpose.  This Notice is not a complete summary of the Amended and
Restated Lease and is made by the parties hereto for the purpose of recording
the same in the public records.  This Notice is for information purposes only
and it is subject to all of the terms, provisions and conditions of the Amended
and Restated Lease, all of which are incorporated herein by reference.  Nothing
contained in this Notice shall be deemed to in any way modify, supplement,
negate or otherwise affect any of the terms, provisions or conditions of the
Amended and Restated Lease.  In the event of any inconsistency between the terms
of the Amended and Restated Lease and this Notice, the terms of the Amended and
Restated Lease shall prevail.
 
IN WITNESS WHEREOF, Lessor, ISLAND PARTNERSHIP, L.L.C. has executed this Notice
of Amended and Restated Salt and Surface Lease in the presence of the
undersigned competent witnesses.


WITNESSES:
 
LESSOR:

 
(35)

--------------------------------------------------------------------------------

 
 
ISLAND PARTNERSHIP, L.L.C.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
By:
 

(36)

--------------------------------------------------------------------------------

THE STATE OF LOUISIANA  §

PARISH OF  §


On this __ day of March, 2014, before me personally appeared RADER JACKSON,
CAROLINE SENTER and ROBERT P. MCCAY, to me personally known, who, being by me
duly sworn, did say that they are all the Members of the Management Committee of
ISLAND PARTNERSHIP, L.L.C. and said appearer acknowledged to me, Notary, in the
presence of the undersigned competent witnesses, that the foregoing instrument
was signed on behalf of said limited liability company by authority granted
pursuant to its operating agreement, and said appearers acknowledged said
instrument to be the free act and deed of said limited liability company.


IN WITNESS WHEREOF, said appearers have executed these presents together with
me, Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
NOTARY PUBLIC
NOTARY/BAR NO.      
MY COMMISSION EXPIRES AT DEATH


(37)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor, JMB COTE BLANCHE, L.L.C., has executed this Notice
of Amended and Restated Salt and Surface Lease in the presence of the
undersigned competent witnesses.


WITNESSES:
 
LESSOR:
 
 
 
 
 
 
 
 
 
 
JMB COTE BLANCHE, L.L.C.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Glenn J. Vice, President

 

THE STATE OF LOUISIANA  §

PARISH OF §


On this __ day of March, 2014, before me personally appeared GLENN J. VICE, to
me personally known, who, being by me duly sworn, did say that he is the
President of JMB COTE BLANCHE, L.L.C. and said appearer acknowledged to me,
Notary, in the presence of the undersigned competent witnesses, that the
foregoing instrument was signed on behalf of said limited liability company by
authority granted pursuant to its operating agreement and a resolution of its
Managing Board, and said appearer acknowledged said instrument to be the free
act and deed of said limited liability company.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
 
Glenn J. Vice
 
 
 
 

 

 

 
NOTARY PUBLIC
NOTARY/BAR NO.
MY COMMISSION EXPIRES AT MY DEATH
(38)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor, CFB, LLC, has executed this Notice of Amended and
Restated Salt and Surface Lease in the presence of the undersigned competent
witnesses.


WITNESSES:
 
LESSOR:
 
 
 
 
 
CFB, LLC
 
 
By:
JPMorgan Chase Bank, N.A., as
 
 
 
Trustee of the Caroline F. Baker
 
 
 
Trust No. 1
 
ATTEST:
 
By:
 
 
 
 
Michael G. Redin,
 
 
 
Executive Director
Lee C. Ritter, Vice President
 
 
 
   STATE OF      §   County OF       §

 
On this __ day of March, 2014, before me personally appeared MICHAEL G. REDIN,
to me personally known, who, being by me duly sworn, did say that he is the
Executive Director of JPMorgan Chase Bank, NA who as Trustee of the Caroline F.
Baker Trust No. 1 is the sole Manager of CFB, LLC and said appearer acknowledged
to me, Notary, in the presence of the undersigned competent witnesses, that the
foregoing instrument was signed on behalf of said limited liability company by
authority granted pursuant to its operating agreement and a resolution of the
Board of Directors of JPMorgan Chase Bank, NA, and said appearer acknowledged
said instrument to be the free act and deed of said trust and limited liability
company.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the Parish and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
 
Michael G. Redin
 
 
 
 

 

 

 
NOTARY PUBLIC
MY COMMISSION EXPIRES
(39)

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessee, CAREY SALT COMPANY, has executed this Notice of
Amended and Restated Salt and Surface Lease in the presence of the undersigned
competent witnesses.


WITNESSES:
 
LESSEE:
 
 
 
 
 
CAREY SALT COMPANY
 
 
 
 
 
By:
 
 
 
Joseph Havasi

 
THE STATE OF __________________§


COUNTY OF ____________________§
 
On this __ day of March, 2014, before me personally appeared Joseph Havasi, to
me personally known, who, being by me duly sworn, did say that he is the
Director, Natural Resources, of CAREY SALT COMPANY and said appearer
acknowledged to me, Notary, in the presence of the undersigned competent
witnesses, that the foregoing instrument was signed on behalf of said
corporation by authority of its Board of Directors, and said appearer
acknowledged said instrument to be the free act and deed of said corporation.


IN WITNESS WHEREOF, said appearer has executed these presents together with me,
Notary, and the undersigned competent witnesses, in the County and State
aforesaid, on the date first above written.


WITNESSES:
 
 
 
 
 
 
Joseph Havasi
 
 

 



 
NOTARY PUBLIC
My commission expires:
 
(40)


--------------------------------------------------------------------------------